ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Coleman, 2012 IL App (4th) 110463




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     CASSIAN T. COLEMAN, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-11-0463


Filed                       December 24, 2012


Held                        The summary dismissal of defendant’s postconviction petition as
(Note: This syllabus        “frivolous and patently without merit” was reversed and the cause was
constitutes no part of      remanded, since the petition raised arguable claims of ineffective
the opinion of the court    assistance of counsel and a violation of due process under Brady based
but has been prepared       on the State’s failure to disclose that the contents of 15 bags of suspected
by the Reporter of          cocaine seized from defendant were commingled into one bag until after
Decisions for the           defendant’s counsel stipulated that the commingled bag contained
convenience of the          cocaine.
reader.)


Decision Under              Appeal from the Circuit Court of Macon County, No. 06-CF-448; the
Review                      Hon. Katherine M. McCarthy, Judge, presiding.



Judgment                    Reversed and remanded.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Allen H. Andrews, all of Office
Appeal                     of State Appellate Defender, of Springfield, for appellant.



                           Jack Ahola, State’s Attorney, of Decatur (Patrick Delfino, Robert
                           Biderman, and John E. Teefey, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel) for the People.


Panel                      JUSTICE APPLETON delivered the judgment of the court, with opinion.
                           Presiding Justice Steigmann and Justice Pope concurred in the judgment
                           and opinion.




                                             OPINION

¶1          Defendant, Cassian T. Coleman, who is serving a sentence of 25 years’ imprisonment for
        unlawful delivery of a controlled substance (720 ILCS 570/401(a)(2)(D) (West 2006)),
        appeals from the summary dismissal of his petition for postconviction relief. See 725 ILCS
        5/122-2.1(a)(2) (West 2010). In our de novo review (People v. Brown, 236 Ill. 2d 175, 184
        (2010)), we do not find the petition to be based entirely on “indisputably meritless legal
        theor[ies] or *** fanciful factual allegation[s]” (People v. Hodges, 234 Ill. 2d 1, 16 (2009)).
        Therefore, we reverse the trial court’s judgment and remand this case for further proceedings.

¶2                                        I. BACKGROUND
¶3                                   A. The Trial and the Sentence
¶4          In the jury trial in September 2007, the State adduced the following evidence. Zundra
        Cotton lived in Decatur with Genaro Hendrix, a cocaine dealer. On March 22, 2006, the
        police raided their house. Defendant was standing on the steps of the front porch, and they
        arrested him. They searched his person and found that he had a key to the front door of the
        house.
¶5          Cotton’s purse was on the kitchen table, and inside her purse were 15 bags of white
        powder. Also, two black plastic bags were crumpled up on the table, beside the purse, and
        inside these bags was a clear plastic wrapper. Such materials commonly were used to
        package kilograms of cocaine.
¶6          Defendant’s fingerprints were on the two black plastic bags beside the purse. Cotton
        testified that defendant was Hendrix’s supplier and that, earlier in the morning on the day of
        the raid, defendant brought over a package of cocaine and that she helped him break it up and
        put it in the 15 bags that the police subsequently found in her purse.

                                                 -2-
¶7        The parties entered into the following stipulation:
              “(1) That Dan Ashenfelter is a Police Officer for the City of Decatur and is assigned
          as Evidence Officer for the department.
              That on March 30th, 2006, he retrieved People’s Exhibit[ ] [No.] *** 2 *** from the
          evidence locker at the Decatur Police Department. That members of the public are not
          allowed access to the evidence locker. *** People’s Exhibit [No.] *** 2 *** [was] then
          in a sealed condition.
              That on that date[,] Dan Ashenfelter transported and delivered People’s Exhibit [No.]
          *** 2 *** to the Illinois State Police Crime Lab in Springfield, Illinois. *** Ashenfelter
          made no changes or alterations to the exhibit[ ] and did not tamper with the contents of
          the exhibit[ ] in any way.
              *** People’s Exhibit[ ] [No.] *** 2 *** [is] now in the same or substantially the
          same condition as [it was] on March 30th, 2006.
                                                ***
              (4) That Michael Cravens was employed as a Forensic Scientist with the Illinois State
          Police Crime Lab in Springfield ***. [He] is qualified as an expert witness in the
          identification of controlled substances.
              That on March 30th, 2006, he received People’s Exhibit [No.] 2 *** from Dan
          Ashenfelter at the Crime Lab. *** People’s Exhibit [No.] 2 *** [was] then in a sealed
          condition[,] and the exhibit[ ] [is] now in the same or substantially the same condition
          as when he received [it].
              That he subsequently performed tests on People’s Exhibit [No.] 2 ***. *** [B]ased
          upon the tests he performed [and] his expertise[,] Michael Cravens was able to
          determine[,] to a reasonable degree of scientific certainty[,] that the white powder in
          People’s Exhibit [No.] 2 was 926.0 grams of cocaine.” (Emphasis added.)
¶8        Immediately after reading that stipulation to the jury, the State called David Dailey, a
     detective with the Decatur police. Dailey testified that on March 22, 2006, he helped execute
     the search warrant at the house where Cotton and Hendrix lived. At the scene, he weighed
     the 15 bags from the purse. Nine of the bags weighed 63 grams apiece, and the other six bags
     weighed 64 grams apiece. He field-tested only 1 of the 15 bags: it tested positively for
     cocaine. Then he emptied the 15 bags into a larger evidence bag, People’s exhibit No. 2;
     sealed it; and took it to the evidence vault.
¶9        After Dailey’s testimony, the State rested, and outside the presence of the jury, the
     prosecutor, Jay Scott, offered exhibits in evidence. Defense counsel, Scott Rueter, objected
     to the proposed admission of People’s exhibit No. 2, and at the same time, he moved for a
     directed verdict. Rueter argued that because Dailey commingled the contents of the 15 bags
     at the scene and because the crime laboratory consequently could not have tested the contents
     of each bag separately for the presence of cocaine, the State had failed to “establish[ ] a
     prima facie case with respect to the 962 grams of cocaine.” Rueter argued: “We haven’t had
     any testimony that, and I know the lab can do this, we haven’t had any testimony that’s [sic]
     it’s 95 percent pure cocaine, or if it’s, you know, 12 percent pure cocaine. There’s nothing


                                              -3-
       to show that what the officer did didn’t compromise the amount of weight involved here.”
¶ 10        Scott offered a twofold response. First, he suggested that Rueter’s argument was
       implausible, considering the “empty kilo wrapper” that police officers found on the kitchen
       table and Cotton’s testimony that she had helped defendant break up the “kilo” (1,000 grams)
       into the 15 bags, which, in fact, cumulatively weighed almost a kilogram (926 grams). Scott
       argued: “I think it’s kind of throwing common sense out the window to think that their [sic]
       weighing, bagging up some other substance.” Second, Scott reminded the trial court of the
       stipulation. He said: “We have a stipulation that this is 926 grams of cocaine and now to
       turnaround [sic] at the end and say it’s not 926 grams of cocaine I don’t think that’s really
       being fair in this case by the defense.”
¶ 11        Rueter replied: “You know at trials we try and prepare for and do our best and sometimes
       the evidence comes in different than we expect. *** I think based upon the evidence as it
       now stands we have compromised evidence.”
¶ 12        After hearing these arguments and counterarguments, the trial court overruled defense
       counsel’s objection to People’s exhibit No. 2 and admitted the exhibit in evidence.
¶ 13        The jury returned, and the defense presented its case, followed by rebuttal evidence from
       the State. Then it was time to make closing arguments to the jury.
¶ 14        Before closing arguments, outside the jury’s presence, Scott made an oral motion to bar
       the defense from suggesting to the jury that People’s exhibit No. 2 was “not necessar[ily]”
       926 grams of cocaine. Scott explained to the trial court that, before trial, he and Rueter
       agreed to stipulate that People’s exhibit No. 2 was 926 grams of cocaine and that the State
       had relied on that stipulation in the presentation of its case. Scott “underst[oo]d how things
       come up,” but he believed it would be unfair to the State to allow the defense now to
       contradict the stipulation. At this late stage of the trial, he would be “kind of hamstrung”
       because, in the trial, he relied on the stipulation and did not “have the witness come into [sic]
       testify.”
¶ 15        Rueter insisted, “I’m still sticking with the stipulation”–but he nevertheless wanted to
       argue to the jury that there was reasonable doubt as to the weight of the cocaine. He told the
       trial court: “But I think in all fairness too, given how the evidence has come in to establish
       as we have that the officer was the one who mixed the individual bags and we don’t know–I
       mean, it’s the same as if the officer had taken a bag of talcum powder and a bag of cocaine[ ]
       that weighs 10 grams and mixed it together.” It was impossible to tell if the one bag had been
       cocaine (or a substance containing cocaine) and the other 14 bags had been merely a cutting
       agent.
¶ 16        The trial court decided: “Based on [the] stipulation, I will not allow this defendant to
       argue that People’s Exhibit [No.] 2 is anything less than 926 grams of cocaine.”
¶ 17        Rueter replied: “I’m not gonna argue that Exhibit Number 2 is less than 926 grams of
       cocaine. But I do intend to argue about the possibility that the officers[ ] are the one[s] that
       made it that weight by combining those items.” One of the bags, Rueter admitted, “probably
       [was] cocaine because of the field test,” but the weight of that individual bag was 64 grams
       at the most. Dailey did not field test the other 14 bags before dumping the contents of all the
       bags into a single container, and those 14 bags “could have been inositol or baking powder.”

                                                 -4-
       Dailey “raised that amount to over 900 grams by commingling those amounts without
       keeping them separate for identification and without performing a field test.”
¶ 18        In response, Scott pointed out, first of all, that “a field test [was] not evidence proving
       what a substance [was]”; a field test was merely “preliminary.” Anyway, more to the point,
       if, instead of entering into the stipulation, the defense had taken the position, from the
       beginning, that the separate contents of each of the bags were unproved by chemical analysis,
       the State then could have called a witness to testify whether “there was a very small amount
       of cocaine.” Instead of calling such a witness, the State had relied on the stipulation. Scott
       said: “I mean that would have been something we could have gone through with[ ] a chemist
       to show that this wasn’t, you know, it wasn’t 1/15th cocaine and the rest of it was talcum
       powder.”
¶ 19        The trial court again agreed with the State and forbade the defense to argue to the jury
       that People’s exhibit No. 2 might not be 926 grams of cocaine.
¶ 20        Counsel made their closing arguments. The jury found defendant guilty. The trial court
       sentenced him to 25 years’ imprisonment. He took a direct appeal.

¶ 21                                     B. The Direct Appeal
¶ 22       In his direct appeal, defendant argued the trial court had erred by admitting People’s
       exhibit No. 2 into evidence, because, according to the evidence, Dailey had tampered with,
       or altered, this exhibit by dumping the contents of all 15 bags into a single container and
       consequently the crime laboratory had been unable to separately test the contents of each bag.
       People v. Coleman, 391 Ill. App. 3d 963, 970 (2009). Defendant argued that the State had
       failed to rebut this evidence of tampering, making the chain of custody insufficient. Id.
¶ 23       We acknowledged that because the punishment for possession of a controlled substance
       depended on how much of a substance containing a controlled substance the defendant
       possessed, commingling a controlled substance with a legal substance could have significant
       penal implications. Id. at 972-73. (Actually, defendant was convicted of delivering a
       controlled substance, but this distinction makes no difference.) We concluded, however, that,
       for purposes of the trial, the stipulation had eliminated the possibility that the substances in
       any of the untested bags were entirely legal substances, such as baking powder. We
       explained:
           “[W]hether Dailey ‘tampered with,’ or ‘altered,’ the evidence depends on whether all 15
           bags contained cocaine before he emptied them into one evidence bag. Initially, there
           were 15 physically separate substances. Were all 15 substances cocaine or a substance
           containing cocaine? Defense counsel stipulated as follows: ‘[B]ased upon the tests he
           performed [and] his expertise[,] Michael Cravens was able to determine[,] to a
           reasonable degree of scientific certainty[,] that the white powder in People’s [e]xhibit
           [No.] 2 was 926.0 grams of cocaine.’ Like the trial court, we take that stipulation at face
           value. ***
               *** [D]efendant failed to carry his burden of producing evidence of actual tampering,
           alteration, or substitution. Mixing the 15 quantities of cocaine together did not change
           the substance so as to increase criminal liability: it always was, and remained, cocaine

                                                 -5-
           [according to the stipulation]. Therefore, we find a sufficient chain of custody.” Id. at
           973-74.
¶ 24       On direct appeal, defendant made another argument as an alternative to his challenge to
       the chain of custody: he argued that his trial counsel had rendered ineffective assistance by
       stipulating that, “ ‘based on the tests he performed ***[,] Michael Cravens was able to
       determine[,] to a reasonable degree of scientific certainty[,] that the white powder in People’s
       exhibit [No.] 2 was 926.0 grams of cocaine.’ ” Id. at 974. We declined to consider the merits
       of that claim of ineffective assistance, because we thought a postconviction proceeding
       would be the best forum in which to address that claim. Id. at 975. So, we affirmed the
       conviction. Id. at 985. The supreme court denied leave to appeal. People v. Coleman, 234 Ill.
2d 530 (2009).

¶ 25                       C. The Postconviction Proceeding in Trial Court
¶ 26        On August 20, 2010, an attorney, James Dedman, filed a postconviction petition on
       defendant’s behalf. The petition asserted three constitutional violations: (1) Rueter rendered
       ineffective assistance by entering into the stipulation regarding People’s exhibit No. 2; (2)
       Rueter rendered ineffective assistance by failing to call Genaro Hendrix and Jimmy Lester
       to testify for the defense; and (3) the State failed to make a pretrial disclosure of information
       favorable to the defense, namely, Dailey’s mixing the substances from the 15 bags together
       without having the substances in each of the bags tested separately.
¶ 27        In support of the postconviction petition, Dedman submitted a copy of our opinion on
       direct appeal as well as an affidavit by defendant. In his affidavit, defendant averred as
       follows:
                 “3. Prior to my jury trial ***[,] I advised my counsel that there were two defense
            witnesses I wished to call: Genero Hendrix and Jimmy Lester.
                 4. These witnesses were not called [by] my attorney.
                 5. Genero Hendrix would have testified that the drugs in question were all his and not
            mine.
                 6. Jimmy Lester would have testified that he did not bring the drugs to Decatur on
            March 22, 2006, or any other time, for me and that he observed my arrival on the date
            in question at the home of Zunden [sic] Cotton where he did not see me bring anything
            into the house or the kitchen.
                 ***
                 8. At the trial David Dailey, a Decatur Police Detective testified that he found 15
            bags of material and that he tested only one bag for cocaine before he emptied them all
            into one large evidence bag which became People’s Exhibit [No.] 2. This information
            had been withheld from the defense and was not known by the defense at the time of
            trial. There was no report in the Pre-Trial Discovery disclosing what he had done, mixing
            the bags.”
¶ 28        On October 8, 2010, the trial court entered an order summarily dismissing the
       postconviction petition as “frivolous and patently without merit.” See 725 ILCS 5/122-

                                                 -6-
       2.1(a)(2) (West 2010). As for defendant’s claim that Rueter had rendered ineffective
       assistance by entering into the stipulation regarding People’s exhibit No. 2, the court
       observed that, apart from the question of whether entering into this stipulation was
       substandard performance on Rueter’s part, defendant had to show resulting “prejudice.” See
       Strickland v. Washington, 466 U.S. 668, 687 (1984). In the court’s view, defendant had failed
       to make this showing of “prejudice.” The court reasoned:
            “Clearly, the purpose of the stipulation was to make it unnecessary for Cravens to testify
            as to his opinion that the white powder in People’s exhibit [No.] 2 was 926 grams of
            cocaine. The Defendant does not present any evidence or suggestion that he could have
            adduced evidence that is outside the record indicating either that Cravens would not have
            testified at the trial or that his testimony would have been any different from the
            stipulation. Therefore, the Court finds that the Defendant has failed to make the requisite
            showing that there is a reasonable probability that, but for counsel’s alleged errors, the
            result of the proceeding would have been different.”
       Thus, in the court’s opinion, defendant could establish “prejudice” within the meaning of
       Strickland only by presenting evidence that, if Rueter had declined to enter into the
       stipulation, (1) Cravens would not have testified at trial or (2) if Cravens had testified, he
       would not have testified that People’s exhibit No. 2 was 926 grams of cocaine.
¶ 29        As for failing to call Hendrix and Lester as witnesses, the trial court regarded that
       decision as “clearly within the realm of trial counsel’s strategic decisions.” Besides,
       defendant’s averment as to what these two witnesses would have said on the stand was, in
       the court’s view, insufficient to warrant an evidentiary hearing.
¶ 30        It does not appear that, in its dismissal order, the trial court explicitly addressed the
       remaining claim in defendant’s postconviction petition, namely, the claim that the State had
       violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose to the defense, ahead
       of trial, that Dailey had commingled the substances by dumping the contents of the 15 bags
       into a single container and that, as a consequence, the crime laboratory never had an
       opportunity to analyze the 15 substances separately.

¶ 31                        D. The Motion for an Extension of Time
¶ 32       On November 9, 2010, 32 days after the trial court summarily dismissed the
       postconviction petition, Dedman filed a “Motion To Extend Time To File a Motion To
       Reconsider.” This actually seems to be a motion to file a motion for reconsideration
       instanter, because the proposed motion for reconsideration, handwritten by defendant but
       unsigned, is attached to Dedman’s motion. Dedman writes: “The Defendant has drafted a
       Motion to Reconsider, a copy of which is attached hereto, but because he is incarcerated he
       cannot mail this motion to the clerk and other parties until November 9, 2010, or later.”
¶ 33       On November 12, 2010, defendant filed a typewritten version of his pro se motion for
       reconsideration, which bore his own signature.
¶ 34       We note that the defense failed to obtain an extension of time within 30 days after the
       summary dismissal. This would seem to pose a jurisdictional problem. Because the trial court
       granted no extension within the 30-day period, the notice of appeal, filed on June 2, 2011,

                                                 -7-
       would seem to be untimely. See Andersen v. Resource Economics Corp., 133 Ill. 2d 342, 348
       (1990); People v. Hansen, 2011 IL App (2d) 081226, ¶ 10; People v. Dominguez, 366 Ill.
       App. 3d 468, 472 (2006).
¶ 35       As it turns out, though, we need not consider the timeliness of this appeal, because on
       September 15, 2011, the supreme court issued a supervisory order directing us to regard
       defendant’s June 2, 2011, notice of appeal “as a validly filed notice of appeal.” People v.
       Coleman, No. 112857 (Sept. 15, 2011) (nonprecedential supervisory order). It would seem,
       then, that we should regard the motion for an extension of time, the motion for
       reconsideration, and the denial of the motion for reconsideration as valid, too, since they
       preceded the “validly filed” notice of appeal.
¶ 36       We merely did not want to appear to be overlooking, or glossing over, what otherwise
       might have been a jurisdictional problem. See People v. Smith, 228 Ill. 2d 95, 106 (2008)
       (“We take this opportunity to remind our appellate court of the importance of ascertaining
       whether it has jurisdiction in an appeal. *** Indeed, the ascertainment of its own jurisdiction
       is one of the two most important tasks of an appellate court panel when beginning the review
       of a case.”).

¶ 37                        E. The Pro Se Motion for Reconsideration
¶ 38       On March 4, 2011, Dedman filed a motion to withdraw from representing defendant,
       because defendant wished to proceed pro se. (Defendant filed a rather extensive response to
       Dedman’s motion to withdraw, recapitulating for the trial court all his correspondence with
       Dedman. We need not discuss these interactions between Dedman and defendant.) On March
       30, 2011, the trial court granted Dedman’s motion to withdraw. Dedman’s withdrawal
       enabled the court to consider defendant’s previously filed pro se motion for reconsideration.
¶ 39       In his motion, defendant argued that, if not for Rueter’s “erroneous stipulation” as to
       People’s exhibit No. 2, the State would have had to call Cravens to testify and, as defendant’s
       investigation revealed, Cravens would have admitted he had performed no purity test on the
       exhibit. In the course of the postconviction proceeding, defendant hired Bill Clutter
       Investigations, and an investigator, Vanessa Nelson-Knox, spoke with Cravens. Attached to
       the motion for reconsideration was an unsworn letter, dated November 13, 2009, from
       Nelson-Knox to defendant stating: “As you already know, Mr. Cravens stated that he did not
       perform a purity test on the evidence.”
¶ 40       In addition, defendant argued in his motion for reconsideration that the State had violated
       Brady by failing to make a timely pretrial disclosure of information that was materially
       favorable to the defense, namely: (1) the commingling of the contents of the 15 bags at the
       crime scene and (2) the failure to test People’s exhibit No. 2 for purity. Defendant
       complained: “An indictment was entered against the defendant for a felony that was
       enhanced because o[f] the amount of grams involved minus any true indication the controlled
       substance[s] were in fact 926 grams total.”
¶ 41       On March 30, 2011, defendant followed up by filing an affidavit by Nelson-Knox. In her
       affidavit, Nelson-Knox averred that she was a private investigator employed by Bill Clutter
       Investigations in Springfield; that she was assigned to do investigation work in defendant’s

                                                -8-
       postconviction case; and that on December 21, 2009, she interviewed Cravens by telephone.
       Specifically, her affidavit reads as follows:
              “3. On December 21, 2009, I interviewed by phone, retired Illinois State Police
          Forensic Scientist, Michael E. Cravens, regarding the evidence of 926.0 grams of chunky
          white powder, and            122-2.1 of the Act, which deals with summary dismissals. Under that section, the ‘gist’
           of the constitutional claim alleged by the defendant is to be viewed within the framework
           of the ‘frivolous or *** patently without merit’ test.” Hodges, 234 Ill. 2d at 11.
¶ 47       Section 122-2.1(a) of the Post-Conviction Hearing Act (725 ILCS 5/122-2.1(a) (West
       2010)) says that, within 90 days after the filing and docketing of a postconviction petition,
       the trial court shall examine the petition and shall enter an order pursuant to section 122-2.1
       (725 ILCS 5/122-2.1 (West 2010)). Subsection (a)(2) (725 ILCS 5/122-2.1(a)(2) (West
       2010)) says that, if the defendant has been sentenced to imprisonment and if the court
       determines that his or her petition is “frivolous or *** patently without merit,” the court
       “shall dismiss the petition in a written order, specifying the findings of fact and conclusions
       of law it made in reaching its decision.” This first stage in the postconviction proceeding
       “allows the circuit court to act strictly in an administrative capacity by screening out those
       petitions which are without legal substance or are obviously without merit.” (Internal
       quotation marks omitted.) People v. Tate, 2012 IL 112214, ¶ 9. If the court does not
       summarily dismiss the petition as “frivolous or *** patently without merit” within 90 days
       after the filing and docketing of the petition, “the court shall order the petition to be docketed
       for further consideration in accordance with Sections 122-4 through 122-6” (725 ILCS
       5/122-4 to 122-6 (West 2010)): that is, the petition advances to the second stage of the
       postconviction proceeding. 725 ILCS 5/122-2.1(b) (West 2010).
¶ 48       The Post-Conviction Hearing Act does not define the terms “frivolous” and “patently
       without merit,” but the supreme court has explained:
           “[A] pro se petition seeking postconviction relief under the Act may be summarily
           dismissed as ‘frivolous or *** patently without merit’ pursuant to section 122-2.1(a)(2)
           only if the petition has no arguable basis either in law or in fact. A petition which lacks
           an arguable basis either in law or in fact is one which is based on an indisputably
           meritless legal theory or fanciful factual allegation. An example of an indisputably
           meritless legal theory is one which is completely contradicted by the record. [Citation.]
           Fanciful factual allegations include those which are fantastic or delusional.” Hodges, 234
Ill. 2d at 16-17.
       The unlikelihood of a factual proposition does not make that proposition “fantastic or
       delusional,” for the unlikely can turn out to be true. (Internal quotation marks omitted.) Id.
       at 13 & n.5.
¶ 49       Thus, a trial court should not summarily dismiss a postconviction petition unless its lack
       of legal and factual merit is certain and indisputable. For example, if the petition claims
       ineffective assistance of counsel, the question, at the first stage of the postconviction
       proceeding, is not whether the defendant has “ ‘demonstrate[d]’ or ‘prove[d]’ ineffective
       assistance by ‘showing’ that counsel’s performance was deficient and that it prejudiced the
       defense.” Tate, 2012 IL 112214, ¶ 19. That is the burden the defendant must carry in the
       second stage, in which he or she must “make a substantial showing of a constitutional
       violation.” (Internal quotation marks omitted.) Id. In the first stage, by contrast, “[a] different,
       more lenient formulation applies” (id.): we apply not the Strickland test but the “ ‘arguable’
       Strickland test,” and that qualifier “arguable” is crucial–it is not synonymous with


                                                  -10-
       “ultimately correct” (id. ¶ 20). “At the first stage of postconviction proceedings under the
       Act, a petition alleging ineffective assistance may not be summarily dismissed if (i) it is
       arguable that counsel’s performance fell below an objective standard of reasonableness and
       (ii) it is arguable that the defendant was prejudiced.” (Internal quotation marks omitted and
       emphases in original.) Id. ¶ 19.
¶ 50        As we have said, we decide de novo whether the petition deserves to be summarily
       dismissed as legally and factually inarguable. Hodges, 234 Ill. 2d at 9. “[A] petition which
       is sufficient to avoid summary dismissal is simply one which is not frivolous or patently
       without merit.” (Emphasis in original.) Id. at 11.

¶ 51           B. Omitting To Call Hendrix and Lester as Witnesses for the Defense
¶ 52        In support of his allegation that Rueter rendered ineffective assistance by failing to call
       Hendrix and Lester as witnesses for the defense, defendant submitted his own affidavit
       averring that Hendrix and Lester “would have testified” to certain factual propositions.
       Defendant did not explain, in his postconviction petition, why affidavits from Hendrix and
       Lester themselves were unavailable.
¶ 53        Section 122-2 of the Post-Conviction Hearing Act (725 ILCS 5/122-2 (West 2010)) says:
       “The petition shall have attached thereto affidavits, records, or other evidence supporting its
       allegations or shall state why the same are not attached.” Other than saying that the affidavits
       must support the allegations in the postconviction petition, section 122-2 says nothing about
       the required contents of the affidavits. Because the affidavits are supposed to “establish that
       a petition’s allegations are capable of objective or independent corroboration” (Hodges, 234
Ill. 2d at 10), thereby demonstrating that an evidentiary hearing would be worthwhile (People
       v. Harris, 91 Ill. App. 3d 376, 379 (1980)), the affidavits should “be made on the personal
       knowledge of the affiants” and should “affirmatively show that the affiant, if sworn as a
       witness, [could] testify competently thereto” (Ill. S. Ct. R. 191(a) (eff. July 1, 2002)).
¶ 54        Granted, the rule we are quoting, Rule 191(a), does not apply, by its terms, to
       proceedings for postconviction relief. Id. Nevertheless, the supreme court has applied Rule
       191(a) to another type of collateral proceeding, a proceeding pursuant to section 2-1401 of
       the Code of Civil Procedure (Ill. Rev. Stat. 1983, ch. 110, ¶ 2-1401) for relief from judgment.
       People v. Sanchez, 115 Ill. 2d 238, 285 (1986). Given the purpose that an affidavit attached
       to a postconviction petition is supposed to serve, we conclude that this affidavit likewise
       should consist of factual propositions to which the affiant could testify in an evidentiary
       hearing.
¶ 55        If called to the witness stand, defendant could not testify to what Hendrix and Lester
       would say if they were called to the witness stand. See People v. Gray, 2011 IL App (1st)
       091689, ¶ 16 (“[T]he content of the ‘affidavit’ is no more than hearsay, which, as a general
       rule, is insufficient to support a [postconviction] claim.”). His testimony as to what they
       would say would be objectionable on the grounds of speculation and hearsay. In his
       postconviction petition, defendant did not explain why affidavits from Hendrix and Lester
       were unavailable. See 725 ILCS 5/122-2 (West 2010) (“or shall state why the same are not
       attached”). Because defendant’s allegations of ineffective assistance with respect to the

                                                -11-
       failure to call Hendrix and Lester at trial were unsupported by “affidavits, records, or other
       evidence,” those allegations by themselves did not merit further proceedings, as the trial
       court correctly held. Id.
¶ 56       The petition, however, contains other allegations.

¶ 57                 C. Ineffective Assistance By Entering into the Stipulation
¶ 58               1. The Threshold Question of Which Materials in the Record
                          We Should Consider When Reviewing This Claim
¶ 59       The State says that, “[i]n appealing the trial court’s dismissal of his postconviction
       petition, defendant relies almost entirely on his arguments and affidavits contained in his
       motion to reconsider” and in his “response to his post-conviction attorney’s motion to
       withdraw.” The State then cites two pages of defendant’s brief. In those cited pages,
       defendant refers to Nelson-Knox’s unsworn letter as well as to her subsequent
       affidavit–materials that defendant did indeed submit in support of his motion for
       reconsideration.
¶ 60       Nelson-Knox’s letter, because it was unsworn, did not warrant further postconviction
       proceedings. See People v. Enis, 194 Ill. 2d 361, 379-80 (2000). Affidavits, however, are
       valid supporting evidence (725 ILCS 5/122-2 (West 2010)), and defendant additionally filed
       an affidavit by Nelson-Knox. It is true that, in her affidavit, Nelson-Knox reports what
       Cravens told her and that the record contains no affidavit by Cravens himself. But Nelson-
       Knox’s affidavit explains the lack of an affidavit from Cravens himself: he never responded
       to her requests for a further interview. See id. (“The petition shall have attached thereto
       affidavits *** or shall state why the same are not attached.” (Emphasis added.)).
¶ 61       To be sure, as the State points out, Nelson-Knox’s affidavit was not “attached” to the
       postconviction petition (id.), but, instead, defendant filed her affidavit in support of his
       motion for reconsideration, after the summary dismissal of his petition. The State argues that,
       by submitting Nelson-Knox’s affidavit after the summary dismissal of the petition instead
       of moving to amend the petition before the summary dismissal by adding Nelson-Knox’s
       affidavit to it, defendant is trying to evade the “waiver,” or more accurately, forfeiture, i.e.,
       the procedural default, mandated by section 122-3 (725 ILCS 5/122-3 (West 2010)). That
       section provides: “Any claim of substantial denial of constitutional rights not raised in the
       original or an amended petition is waived.” (Emphasis added.) Id. The claim, however,
       already was in the postconviction petition that Dedman filed: a claim that Rueter had
       rendered ineffective assistance by entering into the stipulation. Nelson-Knox’s affidavit was
       not a new claim; rather, it was additional evidence in support of the preexisting claim.
       Defendant requested the trial court to reconsider the summary dismissal of that claim in the
       light of additional evidence.
¶ 62       A defendant may file a motion to “reconsider,” or to vacate, the summary dismissal of
       a postconviction petition (735 ILCS 5/2-1203(a) (West 2010); Dominguez, 366 Ill. App. 3d
       at 472), and one of the purposes of a motion for reconsideration is “to bring to the court’s
       attention newly discovered evidence” (Martinez v. River Park Place, LLC, 2012 IL App (1st)
111478, ¶ 23). If the motion for reconsideration presents new evidence, it lies within the trial

                                                 -12-
       court’s discretion whether to consider the new evidence. River Village I, LLC v. Central
       Insurance Cos., 396 Ill. App. 3d 480, 492-93 (2009); Soderlund Brothers, Inc. v. Carrier
       Corp., 278 Ill. App. 3d 606, 617 (1995). If, in its discretion, the trial court in this case
       decided to disregard Nelson-Knox’s affidavit on the ground of lack of diligence, one might
       expect that the court would have said so. The court did not say so. Instead, the court merely
       said that the motion for reconsideration “raise[d] the same issues” as the postconviction
       petition and that the court “ha[d] previously ruled on these issues.”
¶ 63       So, it appears that, in the trial court’s view, the problem with Nelson-Knox’s affidavit
       was not its lateness but its legal insignificance. The court did not decline to consider her
       affidavit. Rather, the court said it had “reviewed the common law record,” which, by
       definition, would include “any documentary exhibits offered and filed by any party.” Ill. S.
       Ct. R. 321 (eff. Feb. 1, 1994). Like the trial court, then, we will consider Nelson-Knox’s
       affidavit–which, as we will explain, was overkill anyway.
¶ 64       Even if Nelson-Knox’s affidavit were disregarded, the absence of affidavits is not fatal
       to a postconviction petition if the petition finds support in the record. 725 ILCS 5/122-2
       (West 2010) (“affidavits, records, or other evidence”). As we will discuss, the record alone
       makes defendant’s remaining two claims arguable, namely, the claim that Rueter rendered
       ineffective assistance by entering into the stipulation and the claim that the State violated
       Brady by failing to make a pretrial disclosure of the commingling of the substances.

¶ 65                                2. The Elements of Strickland
¶ 66        The postconviction petition alleges that Rueter rendered ineffective assistance by
       stipulating that People’s exhibit No. 2 was 926 grams of cocaine, a stipulation that defendant
       criticizes as unwarranted and ill-advised, considering that Dailey had commingled the
       contents of the 15 bags into 1 bag before sending it to the crime laboratory for chemical
       analysis, making separate analyses of each of the 15 substances impossible. In response to
       that allegation, the trial court observed: “The Defendant does not present any evidence or
       suggestion that he could have adduced evidence that is outside the record indicating either
       that Cravens would not have testified at trial or that his testimony would have been any
       different from the stipulation.”
¶ 67        But is that the evidence defendant had to adduce to arguably show “prejudice” within
       the meaning of Strickland? According to Strickland, “[t]he defendant must show that there
       is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different.” Strickland, 466 U.S. at 694. “[T]his standard does
       not require a defendant to demonstrate that counsel’s conduct more likely than not altered
       the outcome in the case.” People v. Patterson, 192 Ill. 2d 93, 122 (2000) (citing Strickland,
466 U.S. at 693). “Instead, a reasonable probability ‘is a probability sufficient to undermine
       confidence in the outcome.’ ” Patterson, 192 Ill. 2d at 122 (quoting Strickland, 466 U.S. at
       694). The question, for purposes of “prejudice,” is not whether the outcome “would have
       been different” (emphasis in original) (Patterson, 192 Ill. 2d at 123); rather, the question is
       whether the deficient performance was “so serious as to deprive the defendant of a fair trial,
       a trial whose result is reliable.” Strickland, 466 U.S. at 687.


                                                -13-
¶ 68        Under this standard of what constitutes “prejudice,” defendant would not have to prove
       that, had Rueter refused to enter into the stipulation and had the State consequently called
       Cravens to the stand, Cravens actually would have given testimony less favorable to the State
       than the stipulation–although, arguably, defendant has adduced such evidence through
       Nelson-Knox’s affidavit, in which she avers that Cravens told her he never tested People’s
       exhibit No. 2 for purity. (Again, Nelson-Knox explained the lack of an affidavit from
       Cravens himself by stating that he never responded to her requests for a further interview.
       See 725 ILCS 5/122-2 (West 2010) (“or shall state why the same are not attached”).)
¶ 69        Apart from Nelson-Knox’s affidavit, the record alone suggests that the stipulation
       rescued the State from a potentially serious problem, considering that, first, the weight of the
       substance containing a controlled substance was an element the State had to prove beyond
       a reasonable doubt (Coleman, 391 Ill. App. 3d at 971; People v. Coleman, 301 Ill. App. 3d
37, 44 (1998)) and, second, according to case law, it is necessary to subject each bag of
       powder to chemical analysis in order to prove, beyond a reasonable doubt, that each bag
       contains a controlled substance. If there are several bags of powder, chemically analyzing the
       contents of only one bag does not prove, beyond a reasonable doubt, that each of the other
       bags contains a controlled substance. People v. Jones, 174 Ill. 2d 427, 429-30 (1996); People
       v. Young, 220 Ill. App. 3d 488, 497-98 (1991); People v. Hill, 169 Ill. App. 3d 901, 911
       (1988); People v. Ayala, 96 Ill. App. 3d 880, 882-83 (1981). Obviously, it is impossible to
       separately analyze the contents of each bag after the contents of the bags have been
       commingled. At that juncture, a mere positive result would shed no light on the question of
       which of the bags had contained cocaine.
¶ 70        Maybe, however, at trial, the trial court would have granted the State a recess long
       enough that Cravens could take People’s exhibit No. 2 back to the laboratory and test it for
       purity. And maybe this additional testing would have revealed such a high percentage of
       purity that Cravens could extrapolate backward and opine that it was mathematically
       impossible for any of the 15 bags to lack cocaine. (For example, if the commingled
       substance, 926 grams, were 100% pure, all 15 bags had to contain cocaine because of the
       absence of any impurity. If the 926 grams were 90% pure, they would include 92.6 grams of
       a substance that was not cocaine, and therefore it would be possible that one of the 63- or 64-
       gram bags lacked cocaine. If the 926 grams were 80% pure, they would include 185.2 grams
       of a substance that was not cocaine, and therefore it would be possible that two of the bags
       lacked cocaine–and so forth.) And maybe the jury would have been convinced by this
       unscrambling of eggs. “Maybe” does not make a “reliable” trial (Strickland, 466 U.S. at 687)
       or inspire “confidence” in its outcome (id. at 694).
¶ 71        An erroneous stipulation by defense counsel can amount to ineffective assistance. For
       example, in Coleman, 301 Ill. App. 3d at 41 (a different Coleman than defendant in the
       present case), trial counsel stipulated that the contents of the bags that police officers had
       seized from the defendant had tested “ ‘positive for heroin in the amount of 70.2 grams.’ ”
       In actuality, however, a laboratory report “indicated a positive test for slightly more than 15
       grams of heroin.” Id. at 44. Because trial counsel “stipulated to an amount more than what
       was actually tested” and because, in the bench trial, the trial court relied on that stipulation
       to find the defendant guilty of possessing more than 15 grams of heroin, the appellate court

                                                -14-
       found both elements of Strickland to be proved, deficient performance as well as prejudice.
       Id. at 47.
¶ 72       We need not, and should not, definitively resolve the question of whether Rueter
       rendered ineffective assistance. See Tate, 2012 IL 112214, ¶ 26. Suffice it to say that
       defendant’s claim of ineffective assistance is “arguable” (see id. ¶ 20; Hodges, 234 Ill. 2d at
       12-13); it is not “frivolous” or “patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West
       2010).

¶ 73                                    D. The Brady Claim
¶ 74        Under Brady, due process requires the State to disclose evidence that is both favorable
       to the accused and “material” to either guilt or punishment. People v. Harris, 206 Ill. 2d 293,
       311 (2002). The standard of “materiality” for purposes of Brady is identical to the standard
       of “prejudice” for purposes of ineffective assistance: “[e]vidence is material if there is a
       reasonable probability that, had the evidence been disclosed to the defense, the result of the
       proceeding would have been different.” Id. “Disclosure by the government [of Brady
       evidence] must be made at such a time as to allow the defense to use the favorable material
       effectively in the preparation and presentation of its case ***.” United States v. Pollack, 534
F.2d 964, 973 (D.C. Cir. 1976).
¶ 75        That Dailey commingled the contents of the 15 bags into 1 bag before sending the
       contents to the crime laboratory for analysis is, arguably, evidence material to guilt or
       punishment, for the reasons we have discussed. According to defendant’s affidavit, the State
       never informed the defense of this commingling before Rueter entered into the stipulation.
       The record does not appear to contradict defendant in this respect; indeed, in the trial
       transcript, both attorneys seem to speak of the commingling as a surprise to the defense. Our
       discussion of “prejudice” in connection with ineffective assistance applies equally to the
       Brady claim. Therefore, the postconviction petition raises an arguable violation of due
       process along with the arguable claim of ineffective assistance.

¶ 76                                   III. CONCLUSION
¶ 77       For the foregoing reasons, we reverse the trial court’s judgment and remand this case for
       further postconviction proceedings.

¶ 78      Reversed and remanded.




                                                -15-